Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of Application No. 13/837478 (misnumbered in ADS as 13/837748), which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claims 1-5 lacks support in the earlier filed application because as explained in the section title “priority” below, prior filed applications 13/827478 and 15/489244 do not provide support for claims 1-5 and thus the effective filing date of at least one claim in the application appears to be 4/29/2021, the filing date of the instant application. 
Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).


DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the Application filed on 4/29/2021.  
The present application is a continuation of and claims priority to U.S. patent application Ser. No. 15/489,244 filed Apr. 17, 2017 which is a continuation-in-part of and claims priority to U.S. patent application Ser. No. 13/837,478 (misnumbered as 13/837748 in ADS) filed Mar. 15, 2013.  
Claims 1-5 are pending in the case.  Claim 1 is an independent claim.


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/837478 (misnumbered as 13/837748) and 15/489244, fail to provide adequate support or enablement in the manner 
Prior filed application No. 13/837478 do not appear to provide disclosure of Figures 12 and 13 as they have been added to the parent application 15/489244.
Prior filed application No. 13/837478 do not appear to provide disclosure of paragraphs [0018], [0077]-[0088], [0095]-[0106] as they have been added to the parent application 15/489244. 


Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: Prior filed applications 15/489244 do not provide disclosure for the limitation “in response to a channel moderator instruction, establishing an original mode for the user entering the communication channel” as claimed in claim 1.
Objection

Application Data Sheet filed on 4/29/2021 claims benefit to application 15489244 which is continuation in part of application 13837748.  This appears to be in error.  The parent application 15489244 is a continuation in part of 13837478.   

Appropriate correction is required.


Claim Objections

Claims 1 and 3 are objected to because of the following informalities:
Claim 1 recites the limitation “the user identified by the user identification.”  There is insufficient antecedent basis for this limitation since there is no earlier recitation of “a user.”  
Claim 1 recites the limitation “channel moderator designates the user communication mode”.  There is insufficient antecedent basis for this limitation since there is no earlier recitation of “user communication mode”.
Claim 1 recites the limitation “instruction for changing the communication mode for the user”. There is insufficient antecedent basis for this limitation since there is no earlier recitation of “communication mode”.
Claim 1 recites the limitation “updating the user communication
Claim 3 recites the limitation “the active engagement.”  There is insufficient antecedent basis for this limitation since there is no earlier recitation of “active engagement”.  

Appropriate correction is required.



Claim Rejections - 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Independent claim 1 recites “an open mode. Claim 4 recites “open channel mode”.  It is unclear what the applicants intended to cover by the term "open mode" and “open channel mode” since the specification does not provide definitions for either terms.  Based on the paragraphs cited below it appears “open mode” may possibly mean listen only mode or normal mode.  For the purpose of examination of claims on their merits, “open mode” will be assumed to possibly mean a mode other than “touch-to-talk” mode including a listening mode and normal mode.  Applicants are encouraged to provide clarification.
[0018]The method and system connects the user to a selected channel, the channel uses either an open mode or a touch-to-talk mode.  The method and system provides audio communication across the channel, as well as receiving a user input for changing the communication mode. When received, the method and system updated the channel based on the change in communication mode, from open mode to touch-to-talk mode, or vice versa. 
[0081] The method and system includes Talk Modes. One talk mode is a Push to talk (PTT). Just like the old school CB. Hold a button down (which one will depend on the device you have), and then talk. Otherwise you are in listen only mode. 
[0089] Another talk mode is normal, just like a telephone call today. There is also speakerphone, just like a speakerphone call today--hands free but in the cloud.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Perez, U.S. Patent Application Publication No. 2014/0235215 filed on 2/19/2013 (hereinafter Perez) in view of Vadlakonda et al., U.S. Patent Application Publication No. 20070239885, filed on 4/7/2006 (hereinafter Vadlakonda) in view of Faber et al., U.S. Patent No. 6865540, filed on 8/9/2000 (hereinafter Faber). 

As for independent claim 1, Perez discloses method comprising 
connecting to a network communication engine from a mobile communication interface operating on a mobile device 
(Perez paragraph [0025]-[0026] discloses mobile interface, CBI application software 11, connecting user mobile devices 19 via telecommunications network 20 as shown in figure 2B); 
providing a user identification to the network communication engine from the mobile device 
(Perez paragraph [0026] discloses providing user identification, handle 21 - Matt 165 and James 316, as shown in figure 3A, 3B, and 3C); 
displaying in the mobile communication interface a plurality of communication channels based on the user identification and at least one user preference associated with the user identification 
(Perez paragraph [0013], [0014], [0027] discloses displaying communication channels based on category, roads subject, based on user handle and user preference, distance as shown in figure 4A), 
wherein the communication channels are facilitated by the network communication engine for active audio communication between the user identified by the user identification and additional users 
(Perez paragraph [0015], [0028] discloses channels are for active audio communication among users via internet VoIP traffic 26 to the CBI central server 27); 

(Perez paragraph [0014], [0028], [0031] discloses conference bridge software assigns user to selected channels, conference rooms); 
facilitating communication between the user and a plurality of the additional users across the selected communication channel 
(Perez paragraph [0026] discloses facilitating communication among users Matt 165 and James 316, in conference category 24as shown in figure 3A, 3B, and 3C).

Perez does not appear to explicitly disclose method comprising selected communication channel having a channel moderator. 
However, Vadlakonda discloses method comprising 
the selected communication channel having a channel moderator therein 
(Vadlakonda paragraph [0011] discloses conference having a moderator); 
facilitating communication between the user and a plurality of the additional users across the selected communication channel 
(Vadladonda paragraph [0020] discloses Conferencing server 13 facilitating communication among participants), 
wherein the channel moderator designates the user communication mode including at least one of: open mode, a touch-to-talk mode, and a listen-only mode 
(Vadlakonda paragraph [0002], [0013], [0020], [0031] discloses moderator can change communication mode of participant from PTT (push to talk) mode to full duplex mode and from full duplex mode to PTT mode); 
receiving another channel moderator instruction for changing the communication mode for the user 
(Vadlakonda paragraph [0002], [0013], [0029], [0031] discloses moderator can change communication mode from push to talk (half-duplex) to full-duplex); and 

(Vadlakonda paragraph [0002], [0011], [0013], [0015], [0029], [0031] discloses receiving user selection for changing mode, participants switch mode from push to talk to full-duplex). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Vadlakonda with Perez for the benefit of “enabling and managing conference sessions among at least two endpoints in a communications system”, (Vadlakonda [0001]). 

Perez does not appear to explicitly disclose method comprising in response to a channel moderator instruction, establishing an original mode for the user entering the communication channel.  
However, Faber discloses method comprising 
in response to a channel moderator instruction, establishing an original mode for the user entering the communication channel 
(Faber Col 3 Lines 48-54 discloses moderator can decide whether to give the buyer listening and speaking privileges or just listening privileges when the participant joins the conference). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Faber with Perez and Vadlakonda for the benefit of having ”A method and apparatus for implementing group calling” to provide real-time communication service to many participants at once (Faber Col 1 Lines 65-66, Col 2 Lines 1-19).

As for claim 2, limitations of parent claim 1 have been discussed above.  Perez discloses method wherein 
the touch-to-talk mode includes user- engagement of the communication interface for opening the channel and providing input communicating thereacross 
(Perez paragraph [0029] discloses communication is in touch-to-talk mode, a participant 15 touches a "talk" button 28 from the application software 11 to participate in the conference discussion as shown in figures 3A-3C). 

As for claim 4, limitations of parent claim 1 have been discussed above.  Perez discloses method comprising 
providing a visual display of the communication mode for the user, indicating if the user in the open channel mode or in the touch-to-talk mode 
(Perez paragraph [0030] discloses providing a visual display, picture of the speaker, indicating touch-talk-mode). 


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez in view of Vadladkonda in view of Faber in view of Nylund, U.S. Patent Application Publication No. 2012/0200419, filed on 2/9/2011 (hereinafter Nylund).

As for claim 3, limitations of parent claim 1 have been discussed above.  Perez discloses method comprising: 
providing a visual display on the mobile communication interface of the active engagement of the plurality of additional users actively engaging communication on to the network such that as 
(Perez paragraph [0030] discloses providing a visual display, picture of the speaker, indicating touch-talk-mode). 

Perez does not appear to explicitly disclose system and method wherein visual display associated with the user illuminates.  However, Nylund discloses method comprising 
providing a visual display on the mobile communication interface of an active engagement of the plurality of additional users actively engaging communication on to the network such that as each of the users are providing an audio input on to the network the visual display associated with the user illuminates  
(Nylund paragraph [0056] discloses displaying images of participants in a group call as shown in figure 5; Nylund paragraph [0009], [0059] discloses displaying illuminating the visual display of speaker to indicate which individual is speaking as shown in figure 5). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Nylund with Perez, Vadlankonda, and Faber for the benefit "facilitating the recognition of the service users which are presently speaking during a call", (Nylund [0005]). 


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez in view of Vadlakonda in view of Faber in view of Gaw, U.S. Patent Application Publication No. 2007/0230385, filed on 9/21/2006 (hereinafter Gaw) in view of Rehder U.S. Patent Application 9191218, filed on 5/13/2011 (hereinafter Rehder). 

As for claim 5, limitations of parent claim 1 have been discussed above.  Gaw discloses method comprising 
squelching one or more of the additional users based on a criteria (Gaw paragraph [0026]-[0031] discloses squelching users based on a criteria). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gaw with Perez, Vadlakonda, and Faber for the benefit of being able to control which of the participants can be heard to minimize disruptions.

Perez does not appear to explicitly disclose method wherein users are assigned a reputation score.  However, Rehder discloses method wherein 
the user and the additional users are assigned a reputation score, the method further comprising: squelching one or more of the additional users based on the reputation scores assigned to the additional users 
(Rehder Col 2 Lines 25-41discloses muting participants based on reputation score, when reputation score is reduced muting time is increased). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rehder with Perez, Vadlakonda, Faber and Gaw for the benefit of being able to have participants “regulated to have reduced ability to interrupt", (Rehder Col 2 Lines 29-22).  


Conclusion

In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175